Citation Nr: 1820782	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO). 

The Board previously remanded this claim in February 2017 to obtain an additional examination.  That examination was held in July 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran (1) has a current diagnosis of degenerative arthritis of the spine, (2) has provided competent and credible reports that his back symptoms began during service while he was using a jackhammer (he later discovered that he had not been properly trained in its use), and (3) has provided competent and credible reports that the back symptoms that began during service have continued since service until the present, supported by an October 2010 positive linkage opinion by his private physician.

2. A June 2017 VA negative linkage opinion cannot be assigned significant probative value because the examiner failed to consider the Veteran's competent and credible reports of in-service back pain that began after using a jackhammer and continued until the present day.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




ORDER

Service connection for a low back disability is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


